In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                    Filed: July 11, 2018

* * * * * * * * * * * * * *
CONCHITA DEL MUNDO, M.D.,                     *      No. 15-590V
                                              *
               Petitioner,                    *      Special Master Sanders
                                              *
v.                                            *
                                              *
SECRETARY OF HEALTH                           *      Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                           *      Reasonable Amount Requested
                                              *
              Respondent.                     *
* * * * * * * * * * * * * *
William E. Cochran, Jr., Black McLaren, et al., PC, Memphis, TN, for Petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On June 10, 2015, Conchita Del Mundo (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that as a result of an Influenza (“flu”) vaccine administered on
November 7, 2012, and a Hepatitis A (“Hep A”) vaccine administered on January 9, 2013, she
suffered from transverse myelitis (“TM”) and neuromyelitis optica (“NMO”). ECF No. 47. On
October 10, 2017, the undersigned issued a decision awarding Petitioner compensation pursuant
to the parties’ stipulation. Id.

         On February 23, 2018, Petitioner submitted an application for attorneys’ fees and costs.
ECF No. 52. Petitioner requested $80,661.80 in attorneys’ fees and $22,600.92 in costs, for a
total of $103,262.72. Id. at 10-11. Respondent submitted a Response to Petitioner’s motion on
March 9, 2018. ECF No. 53. Respondent indicated that “[t]o the extent the Special Master is
1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
treating [P]etitioner’s request for attorneys’ fees and costs as a motion that requires a response
from [R]espondent[,] . . . Respondent is satisfied the statutory requirements for an award of
attorneys’ fees and costs are met in this case.” Id. at 2. Respondent requested for the
undersigned to exercise her discretion and determine a reasonable award for attorneys’ fees and
costs. Id. at 3. Petitioner did not submit a Reply. See Docket Rep.

        The undersigned has reviewed the detailed records of time and expenses of Petitioner’s
counsel and finds that they are reasonable.3 In accordance with the Vaccine Act, § 15(e), the
undersigned finds that Petitioner is entitled to attorneys’ fees and costs. Accordingly, the
undersigned hereby awards the amount of $103,262.72,4 in the form of a check made
payable jointly to Petitioner and Petitioner’s counsel, William E. Cochran, Jr., of Black
McLaren, et al., PC. In the absence of a motion for review filed pursuant to RCFC Appendix
B, the clerk of the court shall enter judgment in accordance herewith.5

       IT IS SO ORDERED.
                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 The undersigned does not address the reasonableness of Petitioner’s requested rate for work
performed by Mr. Chris J. Webb in 2018. Mr. Webb’s requested rate for 2018 is higher than that
awarded by other special masters in the Program. Booth v. Sec’y of Health & Human Servs., No.
17-0246V, 2018 U.S. Claims LEXIS 547, at *3-4 (Fed. Cl. Spec. Mstr. Mar. 7, 2018). However,
Mr. Webb recorded no work for 2018 in the present case.
4
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).

                                                 2